Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 1 of 10 PageID 1




                                                    3:20-cv-554-J-34JRK
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 2 of 10 PageID 2
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 3 of 10 PageID 3
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 4 of 10 PageID 4
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 5 of 10 PageID 5
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 6 of 10 PageID 6
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 7 of 10 PageID 7
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 8 of 10 PageID 8
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 9 of 10 PageID 9
Case 3:20-cv-00554-MMH-JRK Document 1 Filed 06/05/20 Page 10 of 10 PageID 10
